Citation Nr: 0330859	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for post total left knee 
arthroplasty, currently evaluated at 30 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from January 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A February 2002 rating decision increased the appellant's 
evaluation from 30 percent to 60 percent effective November 
14, 2000.  That rating decision also awarded a temporary 
total evaluation of 100 percent for surgical or other 
treatment necessitating convalescence, effective April 17, 
2001.  The appellant's total left knee arthroplasty was 
evaluated at 30 percent effective June 1, 2002.

The February 2002 rating decision denied eligibility for 
dependents' educational assistance and entitlement to 
special monthly compensation based on the need for aid and 
attendance or due to being housebound.  There is no record 
in the claim file that a notice of disagreement (NOD) was 
filed.  Therefore, those decisions are not before the Board 
and will not be a part of this remand.

A September 1999 statement of the appellant appears to be a 
claim for service connection for a back disorder.  The 
appellant's April 2000 NOD includes a claim for service 
connection for a back disorder as secondary to his left knee 
disorder.  The Board notes no record in the claim file that 
these claims have been, or are under, development.  This 
matter is referred to the RO for appropriate action and 
development, to include all notice required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).


REMAND

In a February 2002 letter, the RO informed the appellant of 
the provisions of the VCAA and VA's obligations thereunder.  
The Board notes, however, that the letter did not inform the 
appellant of the evidence required to substantiate a claim 
for an increased rating, having only informed him of how to 
substantiate a claim for service connection.  Thus, the 
notice provided by the February 2002 letter is inadequate.  
38 C.F.R. § 5100 et seq. (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Further, the February 2002 VCAA letter also 
informed the appellant that he had 60 days to submit any 
information or evidence he desired considered in support of 
his claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Although the response time in the February 2002 letter is 60 
days, any time less than the statutory one-year period is 
vitiated by the PVA decision.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

The last VA medical examination of the appellant's left knee 
reflected in the claim file is September 1999.  The February 
2002 rating decision was based upon treatment notes for the 
period up to July 2001.  Further, the rating decision states 
that a mandatory examination was scheduled for June 2002.  
If that examination was conducted, it is not associated with 
the claim file.



Accordingly, the case is REMANDED for the following:

1.  The RO shall ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the recent decision 
in PVA v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  If the June 2002 medical examination 
was performed, the RO shall cause it to 
be associated with the claim file.  If 
no examination was conducted, schedule 
the appellant for a medical examination 
at the appropriate VA medical facility.  
The RO shall also obtain any treatment 
records related to the appellant's left 
knee total arthroplasty for the period 
after his last VA medical examination, 
if done; or, for the period July 2001 up 
to the most recent medical examination, 
and associate them with the claim file.

3.  After all of the above is complete, 
review all of the evidence obtained 
since the statement of the case (SOC) in 
light of the other evidence of record.  
To the extent that any benefit sought on 
appeal remains denied, issue the 
appellant and his representative a 
supplemental SOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




